Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/3/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,519,239 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 53-55 and 61 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 65, 67, 70-71, and 73-75, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/22/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 53-55 and 61 are allowable. The restriction requirement among the species of additional peptides (i.e., Specie A), as set forth in the Office action mailed on 3/22/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement mailed on 3/22/2021 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 53, 57, and 61-64, directed to the species of additional peptides are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-52 were originally filed on November 15, 2019. 
The amendment received on November 15, 2019, canceled claims 1-52; and added claims 53-72.  The amendment received on December 3, 2021, canceled claims 56, 58, 60, 66, 68-69, and 72; amended claims 53, 57, 59, 61, 65, 67, and 71; and added new claims 73-75.  The Examiner’s Amendment below amends claims 53 and 67.
Claims 53-55, 57, 59, 61-65, 67, 70-71, and 73-75 are currently pending and are under consideration.

Priority
The present application is a continuation of U.S. Application No. 15/576,609, filed on November 22, 2017, which claims status as a 371 (National Stage) of PCT/CA2016/050587 filed May 25, 2016, and claims priority under 119(e) to U.S. Provisional Application No. 62/167,512 filed on May 28, 2015. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 53(i) as open-ended requiring 100% identity to the sequence of formula II with any N-/C-terminal additions as long as the total length of the peptide is 15 residues or less.  Also, please note that the Examiner is interpreting the scope of claim 53(ii) is interpreted as being open-ended requiring 100% identity to the sequence of formula II and one of residues Xaa16, Xaa18 or Xaa20 to be substituted for another L- or D-amino acid or for an amino acid analog with any N-/C-terminal additions as long as the total length of the peptide is 15 residues or less.  Moreover, it is noted that the peptide does not consist of a native sequence of human galectin-7.  Thus, when the peptide comprises the sequence of formula II where Xaa14 is L-Leu, Xaa15 is L-Asp, Xaa16 is L-Ser, Xaa17 is L-Val, Xaa18 is L-Arg, Xaa19 is L-Ile, and Xaa20 is L-Phe thereby consisting a natural fragment of human galectin-7 at positions 129-135, the peptide must also have a modification rendering it 

Response to Amendment
The Declaration under 37 CFR 1.132 filed 12/3/21 is sufficient to overcome the rejection of claims 53-55 and 61 based upon Cummings et al. U.S. Publication No. 2012/0328568 A1 published on December 27, 2012.  

Response to Arguments
Applicant’s arguments, see Response, filed 12/3/21, with respect to the objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Applicant’s arguments, see Response, filed 12/3/21, with respect to the 112(a), written description, rejection have been fully considered and are persuasive.  The rejection of claims 53-55 and 61 as failing to comply with the written description requirement has been withdrawn. 

Applicant’s arguments, see Response, filed 12/3/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 53-55 and 61 as being unpatentable over Cummings et al. U.S. Publication No. 2012/0328568 A1 published on December 27, 2012, has been withdrawn. 

Applicant’s arguments, see Response, filed 12/3/21, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 53-55 and 61 as being unpatentable over claims 1-2 and 6-19 of U.S. Patent No.  of Cummings et al. U.S. Publication No. 2012/0328568 A1 published on December 27, 2012, has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Schwartzman (representative for Applicants) on 12/16/21 (see accompanying Interview Summary).
The application has been amended as follows: 
IN THE CLAIMS:
53.	(Currently Amended)	Please amend the claim as follows:
	please insert “or a pharmaceutically acceptable salt thereof,” after “dimerization,” and before “said peptide” in line 2; 
	please insert “or pharmaceutically acceptable salt thereof” after “said peptide” and before “comprising” in line 2;
	please insert “is” after “Xaa18” and before “L-Arg” in line 11;
please insert “or” after “Xaa20 is L-Phe or D-Phe;” and before “(ii) a variant” in lines 13-14;  and
please delete “or (iii) a pharmaceutically acceptable salt of (i) or (ii);” in lines 15-16.

67.	(Currently Amended)	Please replace the claim with the following: 
The method of claim 65, wherein Xaa20 is substituted for another L- or D-amino acid or for an amino acid analog of said peptide or pharmaceutically acceptable salt thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
It is noted that the claimed invention is novel and nonobvious.  The closest prior art is Cummings et al. U.S. Publication No. 2012/0328568 A1 published on December 27, 2012 (cited in the IDS received on 11/15/19).  Cummings et al. teaches pharmaceutical compositions comprising a galectin such as Gal-4, Gal-8, Gal-7, Gal-9 or fragments thereof provided the galectin comprises a C-terminal carbohydrate recognition domain in the production of a medicament for the treatment of prevention of a pathogenic infection (See Cummings specification, paragraphs [0007]).  More specifically, Cummings et al. teaches pharmaceutical compositions comprising a C-terminal fragment of less than 50, 40, 30, 20, or 10 amino acids of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, and/or SEQ ID NO: 4 (See Cummings specification, paragraphs [0014]).  However, Cummings et al. does not teach or suggest that the C-terminal fragment having less than 10 or 20 amino acids of SEQ ID NO: 2 (i.e., the human amino acid sequence of Gal-7) is limited to residues at positions 130-136 or where the fragment must contain the residues at positions 130-136.  Furthermore, as indicated in Appendix A of Applicant’s Response received on 12/3/21, the beta-galactoside binding domain is located at the residues at positions 70-76.  Given that Cummings et al. teaches that the galectin comprises a C-terminal carbohydrate recognition domain, and the beta-galatoside binding domain of Gal-7 is located at residues 70-76, it would follow that the teachings of Cummings et al. would require residues 70-76 in a Gal-7 C-terminal fragment thereby resulting in a peptide that is longer than 15 amino acids in length, i.e., residues 70-136.  As such, an ordinary skilled artisan would not be motivated to modify the teachings of Cummings et al. to arrive at the claimed peptides.  Therefore, the claimed invention is novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654